Case 6:20-cv-06051-BAB Document 20                        Filed 04/12/21 Page 1 of 5 PageID #: 1334



                               IN UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                     HOT SPRINGS DIVISION

JULIE PATE                                                                                         PLAINTIFF

vs.                                        Civil No. 6:20-cv-06051

ANDREW SAUL,                                                                                    DEFENDANT
Commissioner, Social Security Administration

                                       MEMORANDUM OPINION

        Plaintiff, Julie Pate, brings this action pursuant to § 205(g) of Title II of the Social Security

Act (“The Act”), 42 U.S.C. § 405(g) (2010), seeking judicial review of a final decision of the

Commissioner of the Social Security Administration (“SSA”) denying her application for

Disability Insurance Benefits (“DIB”) under Title II of the Act.

        The Parties have consented to the jurisdiction of a magistrate judge to conduct any and all

proceedings in this case, including conducting the trial, ordering the entry of a final judgment, and

conducting all post-judgment proceedings.              ECF No. 5.       Pursuant to this authority, the Court

issues this memorandum opinion and orders the entry of a final judgment in this matter.

1.      Background:

        Plaintiff protectively filed an application for DIB. (Tr. 10) 1. In her application, Plaintiff

alleged being disabled due to endometrial cancer stage I, Ketraconuse, diabetes, high blood

pressure, acid reflux, high triglycerides, C diff infection, and left-sided pain. (Tr. 258). Plaintiff

alleged an onset date of September 19, 2016. (Tr. 10). Plaintiff’s application was denied initially

and again upon reconsideration. Id.




1 References to the Transcript will be (Tr. ___) and refer to the document filed at ECF No. 13, These references are
to the page number of the transcript itself not the ECF page number.
                                                         1
Case 6:20-cv-06051-BAB Document 20               Filed 04/12/21 Page 2 of 5 PageID #: 1335



       Following this, Plaintiff requested an administrative hearing, and the administrative

hearing was held on April 24, 2019. (Tr. 46-83). At this hearing, Plaintiff was present, and

represented by counsel Shannon Muse Carroll. Id. Plaintiff and Vocational Expert (“VE”),

Teniqua Nance testified at the hearing. Id.

       Following the administrative hearing, on August 21, 2019, the ALJ entered an unfavorable

decision. (Tr. 10-24). In this decision, the ALJ found Plaintiff met the insured status of the Act

through March 31, 2022. (Tr. 12, Finding 1). The ALJ also found Plaintiff had not engaged in

substantial gainful activity (“SGA”) since September 19, 2016. (Tr. 12, Finding 2).

       The ALJ then determined Plaintiff had the severe impairments of degenerative disc disease

of the lumbar spine status post fusion with radiculopathy of the left lower extremity, diabetes

mellitus, obesity, low vision of the right eye, anxiety, and irritable bowel syndrome. (Tr. 13,

Finding 3).   Despite being severe, the ALJ determined those impairments did not meet or

medically equal the requirements of any of the Listings of Impairments in 20 CFR Part 404,

Subpart P, Appendix 1 (“Listings”). (Tr. 14, Finding 4).

       The ALJ considered Plaintiff’s subjective complaints and determined her RFC. (Tr. 16-

22). The ALJ evaluated Plaintiff’s subjective complaints and found her claimed limitations were

not entirely consistent with the medical evidence and other evidence in the record. Id. The ALJ

also determined Plaintiff retained the RFC as follow:

       After careful consideration of the entire record, the undersigned finds that the
       claimant retains the residual functional capacity to lift and carry 10 pounds
       occasionally and less than 10 pounds frequently; stand and/or walk to hours in a
       eight-hour workday; sit six hours in an eight-hour workday; and push and/or pull
       10 pounds occasionally and less than 10 pounds frequently. She can occasionally
       stoop but only to reach to tabletop level. She cannot climb ladders or scaffolds. She
       can occasionally balance, crawl, crouch, or kneel. She can perform work that only
       requires monocular vision, for example, work that does not require full depth
       perception or full peripheral vision. She should avoid exposure to excessive

                                                2
Case 6:20-cv-06051-BAB Document 20                Filed 04/12/21 Page 3 of 5 PageID #: 1336



       airborne irritants or extreme humidity, and stay in an indoor air-conditioned
       environment. She can understand, remember, and carry out simple job instructions
       and make judgments or decisions on simple work related decisions. She can
       respond appropriately with coworkers and supervisors and can have incidental
       contact with the public. She can respond to minor changes in the usual work routine.


Id.

       The ALJ then evaluated Plaintiff’s Past Relevant Work (“PRW”) and determined Plaintiff

was not capable of performing her PRW. (Tr. 22, Finding 6). However, the ALJ found there

were jobs in the significant numbers in the national economy that Plaintiff could perform. (Tr.

23, Finding 10). With the help of the VE, the ALJ found Plaintiff could perform the representative

occupations of (1) clerical mailer with approximately 40,000 jobs in the nation, (2) document

specialist with approximately 200,000 jobs in the nation, and (3) food and beverage order clerk

with approximately 40,000 jobs in the nation. Id. Based upon this finding, the ALJ determined

Plaintiff had not been disabled from September 19, 2016 through the date of the decision. (Tr.

24, Finding 11).

       On May 8, 2020, Plaintiff filed the present appeal. ECF No. 1. Both Parties have filed

appeal briefs. ECF Nos. 17, 18. This case is now ready for decision.

2.     Applicable Law:

       It is well-established that a claimant for Social Security disability benefits has the burden

of proving his or her disability by establishing a physical or mental disability that lasted at least

one year and that prevents him or her from engaging in any substantial gainful activity. See Cox

v. Apfel, 160 F.3d 1203, 1206 (8th Cir. 1998); 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). The

Act defines a “physical or mental impairment” as “an impairment that results from anatomical,

physiological, or psychological abnormalities which are demonstrable by medically acceptable


                                                 3
Case 6:20-cv-06051-BAB Document 20                Filed 04/12/21 Page 4 of 5 PageID #: 1337



clinical and laboratory diagnostic techniques.” 42 U.S.C. §§ 423(d)(3), 1382(3)(c). A plaintiff

must show that his or her disability, not simply his or her impairment, has lasted for at least twelve

consecutive months. See 42 U.S.C. § 423(d)(1)(A).

       To determine whether the adult claimant suffers from a disability, the Commissioner uses

the familiar five-step sequential evaluation. He determines: (1) whether the claimant is presently

engaged in a “substantial gainful activity”; (2) whether the claimant has a severe impairment that

significantly limits the claimant’s physical or mental ability to perform basic work activities; (3)

whether the claimant has an impairment that meets or equals a presumptively disabling impairment

listed in the regulations (if so, the claimant is disabled without regard to age, education, and work

experience); (4) whether the claimant has the Residual Functional Capacity (RFC) to perform his

or her past relevant work; and (5) if the claimant cannot perform the past work, the burden shifts

to the Commissioner to prove that there are other jobs in the national economy that the claimant

can perform. See Cox, 160 F.3d at 1206; 20 C.F.R. §§ 404.1520(a)-(f). The fact finder only

considers the plaintiff’s age, education, and work experience in light of his or her RFC if the final

stage of this analysis is reached. See 20 C.F.R. §§ 404.1520, 416.920 (2003).

3.     Discussion:

       Plaintiff brings the present appeal claiming the ALJ erred (1) in failing to find Plaintiff met

a Listing and (2) in the RFC determination. ECF No. 17, Pgs. 2-17. In response, Defendant

argues the ALJ did not err in any of his findings. ECF No. 18.

       This Court's role is to determine whether the Commissioner's findings are supported by

substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583 (8th Cir.

2002). Substantial evidence is less than a preponderance, but it is enough that a reasonable mind

would find it adequate to support the Commissioner's decision. The ALJ's decision must be

                                                  4
Case 6:20-cv-06051-BAB Document 20               Filed 04/12/21 Page 5 of 5 PageID #: 1338



affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314 F.3d

964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that supports the

Commissioner's decision, the Court may not reverse it simply because substantial evidence exists

in the record that would have supported a contrary outcome, or because the Court would have

decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th Cir. 2001). In other

words, if after reviewing the record it is possible to draw two inconsistent positions from the

evidence and one of those positions represents the findings of the ALJ, the decision of the ALJ

must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

       The Court has reviewed the entire transcript and the parties’ briefs. For the reasons stated

in the ALJ’s well-reasoned opinion and in the Government’s brief, the Court finds Plaintiff’s

arguments on appeal to be without merit and finds the record as a whole reflects substantial

evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby summarily

affirmed and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v. Astrue, 364 Fed.

Appx. 307 (8th Cir. 2010) (district court summarily affirmed the ALJ).

4.     Conclusion:

       Based on the foregoing, the undersigned finds that the decision of the ALJ, denying

benefits to Plaintiff, is supported by substantial evidence, and should be affirmed. A judgment

incorporating these findings will be entered pursuant to Federal Rules of Civil Procedure 52 and

58.

       ENTERED this 12th day of April 2021.


                                                      Barry A. Bryant
                                                    /s/
                                                    HON. BARRY A. BRYANT
                                                    U.S. MAGISTRATE JUDGE
                                                5
